Citation Nr: 0610025	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-19 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from August 1967 to 
August 1971.

This matter comes to he Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
currently manifested by persistent symptoms including mild 
depression and moderate anxiety, sleep difficulty with 
service-related nightmares, irritability, hypervigilance, 
intrusive memories, difficulty managing stress, and some 
social isolation, without clinical evidence of suicidal or 
homicidal ideations or psychotic behavior.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
50 percent for post-traumatic stress disorder are not met.  
38 U.S.C.A. §§  1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic (DC) 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's increased rating claim is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

In June 2003, the RO provided the appellant with 
correspondence essentially outlining the duty- to-assist 
requirements of the VCAA.  The RO issued a detailed March 
2004 statement of the case (SOC) in which he and his 
representative were advised of all the pertinent laws and 
regulations, including those regarding an increased rating 
for PTSD.

We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the March 2004 SOC and June 
2003 VCAA letter issued by the RO clarified what evidence 
would be required to establish an increased rating.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the March 2004 SOC contained pertinent language 
from the new reasonable doubt and duty-to-assist regulations 
codified at 38 C.F.R. §§3.102 and  3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

In a November 2003 rating decision, the RO granted the 
veteran's claim for service connection for PTSD and awarded a 
50 percent rating for the service-connected disability.  The 
RO reached its determination, in large measure, upon 
verification of the veteran's alleged stressful events in 
service and consideration of the pertinent medical evidence 
of record.

An April 2003 psychiatric review was prepared by E.E., M.D.  
According to this record, the veteran, who was 55 years old, 
complained of having weekly combat-related nightmares and 
sleep difficulty.  He had problems dealing with people 
because he did not want to be close to them and was married 
for the second time.  He said he drank to forget but that 
worsened his situation.  The veteran felt depressed, angry, 
very guilty for returning home, frustrated, and lost.  He had 
episodes during which he was unable to catch his breath and 
felt as if he was going to die.  He had problems driving 
because he got angry and yelled at others on the road.  It 
was noted that the veteran was oriented and cooperative 
during the interview.  His memory was adequate and there was 
no evidence of psychotic behavior.  A score of 45 was 
assigned on the Global Assessment of Functioning (GAF) scale.  
Dr. E.E. said the veteran's prognosis would be listed as 
guarded and recommended regular weekly therapy for the 
veteran.  In Dr. E.E.'s opinion, the veteran currently lacked 
the ability to handle the stressors of either part or full-
time employment.

In September 2003, the veteran underwent VA psychiatric 
examination.  According to the examination report, the 
veteran had combat-related dreams and sleep difficulty, 
anxiety, and depression.  The veteran said he did not handle 
stress well, was very irritable, and frustrated easily.  He 
had problems working with people.  He worked as a beer 
salesman for a number of years and, currently, had a job 
where he worked alone, that worked out fairly well.  He went 
from store to store asking how much beer was needed to 
restock and then turned in the order that was delivered by 
another person.  He said the arrangement worked well because 
he worked alone and, during bad times, he made fewer calls.  
The veteran said he did not really enjoy his life currently 
and during the last few years felt like he was hanging on and 
living days one by one without enjoyment.  He had a lot of 
startle and hypervigilance.  He was unable to take much 
traffic.  The veteran also said he periodically got drunk so 
he could sleep.  He said he wife was able to tell when it 
built up in him, but he was unable to spot that.  The veteran 
saw a private physician in the spring, but did not return, 
and that angered his wife.  The veteran was married to his 
wife for 18 years and had no children.  He liked to fish, and 
he used to hunt, golf, and bowl, but stopped doing those 
activities.  Occasionally, he and his wife went out to eat.  

On examination, it was noted that the veteran was neatly 
dressed and groomed, and behaved normally.  He was pleasant, 
cooperative, and polite and was not hostile or belligerent.  
He used good grammar and vocabulary and was spontaneous and 
logical, and non-inhibited.  The veteran's speech was not 
pressured and was without flight of ideas or loose 
associations.  There were no hallucinations, delusions, 
paranoia, or ideas of reference.  It was noted that the 
veteran tended to minimize his difficulties.  He was not 
homicidal or suicidal.  The VA examiner said the veteran had 
a lot of problems handling stress and had nightmares, 
intrusive memories, startle, and hypervigilance.  The veteran 
isolated himself and avoided information regarding Vietnam or 
the war in Iraq.  The veteran had mild depression and 
moderate anxiety.  He was oriented, his judgment was good, 
and his insight was poor.  The impression was PTSD and a GAF 
score of 50 was assigned.

In his written statements in support of his claim, the 
veteran maintains that his service-connected PTSD caused 
severe problems with his work, family, judgment, thinking, 
and mood.  In his May 2004 substantive appeal, he said that 
he had a daily drinking habit that worsened under stress when 
he drank himself into oblivion.  Under extreme stress, he 
said that he gained and lost large amounts of weight, and 
lost 115 pounds in the last year, but weighed as much as 385 
pounds in the past.  (VA outpatient records dated in May 2002 
indicate that the veteran was 70 inches tall and weighed 303 
pounds.)

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that the November 2003 rating decision 
granted service connection and the currently assigned 50 
percent disability evaluation.  In January 2004, the RO 
received the veteran's claim for an increased rating for his 
service-connected PTSD.  The U.S. Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability. Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under the current schedular criteria, effective November 7, 
1996, PTSD is evaluated under the general rating formula used 
to rate psychiatric disabilities other than eating disorders.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for the veteran's PTSD.  See Mittleider at 182.  See also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed 
in the rating formula are examples of conditions that warrant 
a particular rating and are used to help differentiate 
between the different evaluation levels.).

Upon review of the record, the Board concludes that the 
competent and objective medical evidence of record 
demonstrates that the veteran's disability picture for his 
service-connected PTSD most nearly approximates the criteria 
for the currently assigned 50 percent evaluation under 
Diagnostic Code 9411, and no more.  The veteran has been 
consistently described as having PTSD symptomatology that 
includes daily intrusive recollections and weekly nightmares 
of combat-related events, with difficulty managing stress, 
irritability and lack of interest in pleasurable and social 
activities.  In April 2003, Dr. E.E. assigned a GAF score of 
45 and opined that the veteran needed regular weekly therapy 
and lacked the ability to handle the stressors of full or 
part time employment.  Dr. E.E. said that the veteran's 
symptoms at that time included difficulty dealing with 
people, anger, frustration, and combat-related sleep 
difficulty.  In September 2003, a VA examiner assigned a GAF 
score of 50, noted that the veteran worked as a beer salesman 
in a situation that worked fairly well, and said that the 
veteran had problems handling stress.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness".  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (1994) (DSM-IV).  A GAF score of 45 denotes major 
impairment in several areas, such as work, family relations, 
judgement, thinking or mood.  As a GAF score of 50 denotes 
serious symptoms or any serious impairment in social and 
occupational functioning, the Board is of the view that the 
veteran's current medical findings, particularly in view of 
the VA examiner's above-addressed description of the 
veteran's PTSD symptomatology, demonstrates that the service-
connected psychiatric disability is productive of reduced 
reliability and productivity, characteristic of pertinent 
disability criteria warranting no more than the currently 
assigned 50 percent rating.

The evidence of record is totally devoid of any report of 
obsessional behavior, illogical speech, or irrelevant speech 
such as to warrant a 70 percent evaluation for PTSD.

The Board would point out that there is no indication of 
diagnosed psychiatric impairment to warrant a 70 percent 
rating under the current schedular regulations. Both in April 
and September 2003, Dr. E.E. and the VA examiner described 
the veteran as oriented and cooperative.  In April 2003, Dr. 
E.E. assigned a GAF score of 45 and opined that the veteran 
lacked the ability to handle the stressors of part or full 
time work, but there was no evidence of psychotic behavior.  
However, in September 2003, the VA examiner assigned a GAF 
score of 50, but noted that the veteran worked as a beer 
salesman in a position in which he worked alone, that worked 
out fairly well.  At that time, the veteran was observed to 
be neatly dressed and groomed, and his speech reflected good 
grammar and vocabulary and was logical, without any flight of 
ideas or loose associations.  There were no hallucinations 
and delusions, and the veteran was not homicidal or suicidal.  
The veteran's mood was one of mild depression and moderate 
anxiety.  His judgment was good and his insight was poor, and 
the examiner noted that the veteran had problems handling 
stress.

The collective objective findings of the April 2003 private 
psychiatric report and September 2003 VA examination, to 
include essentially normal speech and that the veteran was 
oriented, well groomed, and neatly dressed, are barely 
representative of pertinent disability warranting a 50 
percent rating under the current rating criteria.  Given the 
foregoing observations, the Board finds that, under the 
above-cited criteria, the preponderance of the evidence is 
against an initial rating in excess of 50 percent for the 
service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.130, DC 9411.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated.  


ORDER

An initial rating in excess of 50 percent for post-traumatic 
stress disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


